DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2020 has been entered.

Response to Remarks/Arguments

Applicant Argument/Remarks Made in the amendment filed on 11/26/2021 have been fully considered, but were not found to be persuasive. Applicant has amended claims 1-4, 6, 15-17, 19, and 22-23, claims 8-14 are canceled. Accordingly, claims 1-4, 6-7, 15-17, and 19-23 are pending. This office action is made final.

In response to Applicant’s argument recites in page 13-14: “Dumais was cited as disclosing entity types. The cited portion of Dumais (paragraph [0023]) discloses columns as logical entity types. However, this is distinct from the claim limitation that recites "wherein an entity type is represented by a set of fields such that a first entity type has a first plurality of fields and a second entity type has a second plurality of field stores data of a first data type and a second field stores data of a second data type." Accordingly, Dumais does not disclose "entity types." Since the cited references do not disclose "entity types", the cited references also do not disclose limitations based on entity types including "for each of one or more clusters of search queries and for each of one or more entity types, determining an entity type relevance score based on at least an aggregate number of implicit user interaction”

Examiner respectfully disagrees above, based on the teachings of Dumais in abstract and paragraph [0039] where Dumais disclosed a method of associating items (e.g., such as such as documents, files, email messages, calendar appointments in paragraph [0031]) with columns (e.g., user activity such as creating, opening, viewing, scrolling, editing, printing, annotating, saving, forwarding in paragraph [0008]) of the database to indicate the weighting or importance of a particular item identified in a row of the database and a metadata to reference multiple activity types (i.e., “entity type is represented by a set of fields” as claimed). Thus, Examiner found an item in a row is an “entity” and the columns of the records/rows in the table represent “entity types” 
(Dumais [Abstract] “Various components and processes are provided to enable data processing on multiple data types where aspects of the history of user activity, attention, interest, location, or other interaction with data is determined and employed to enhance information storage and access”
Dumais [0008] As can be appreciated, scores or weights can be assigned over a broad range of file usage activities and for a plurality of differing activities such as creating, opening, viewing, scrolling, editing, printing, annotating, saving, forwarding, and so The activity weights or patterns can then be associated with data items (e.g., tagged to a column in a database), subsection of items, or groups of items. The activity weight can then later be employed with a data manipulation tool such as a search utility for example, to refine a larger set of data items into a smaller or more
Dumais [0031] “data items such as documents, files, email messages, calendar appointments, web pages, sub-sections within the data items' or cross-item abstractions, for example. Applying tags to the data items can represent a location that a user last accessed an item”
Dumais [0039] The association can occur within the confines of a database for example such as tagging a column or columns of the database to indicate the weighting or importance of a particular item identified in a row of the database. Other type associations could include a metadata reference that is directly or indirectly assigned to one or more data items.)

With respect to the Applicant’s argument recites: “The cited references were never cited for claim limitations such as "for each of one or more clusters of search queries and for each of one or more entity types, determining an entity type relevance score based on at least an aggregate number of implicit user interactions performed by users with entities of that entity type returned as search results over a plurality of search queries belonging to the cluster of search queries" and "ranking the results of the result set based on factors comprising, for a particular result set of a particular entity type, the entity type relevance score of the particular entity type corresponding to the cluster of search queries matching the search query.”

As applicant may find in the previous office action, Examiner was based on the teachings of Zheng in paragraph [0032], [0047] to reject claimed limitation. For instance, Zheng disclosed that the generating relevance-based (i.e., “entity type” based) text ranking to compare the feature(s) of each portion with feature(s) (i.e., “for each of one or more entity types”) of the entire content item to generate a score (i.e., “entity type relevance score of the particular entity type”) representing a descriptive power of the portion with respect to the content item.
    (Zheng [0032] A personalized snippet is generated based on the selected portions to take into account both the user's interest and relevance to the article.
Zheng [0047] The relevance-based text ranking unit 608 thus may compare the feature(s) of each portion with feature(s) of the entire content item to generate a score representing a descriptive power of the portion with respect to the content item. The relevance-based text ranking unit 608 may thus generate a relevance-based text ranking list of the portions, based on the scores of the portions)
With respect to “cluster”, applicant is also requested to consider, the teachings of Patel, US PG-PUB 20160110437, par. [0041] 
At block 208, content analysis is performed on the knowledge units.  The content analysis may include performing semantics and linguistics analyses and/or contextual analysis on the knowledge units to infer concepts and topics covered by the knowledge units.  Key terms (e.g., keywords and key phrases) can be extracted, and each knowledge unit can be associated with a term vector of key terms representing the content of the knowledge unit.  In some embodiments, 
named entities can be identified from the extracted key terms. 
examples of named entities may include place names, people's names, phone numbers, social security numbers, business names, dates and time values, etc. Knowledge units covering similar concepts can be clustered, categorized, and tagged as pertaining to a particular topic or topics.  Taxonomy generation can also be performed to derive a corporate dictionary identifying key terms and how the key terms are used within an enterprise. 


Applicant Currently Amended 1-4, 6, 15-17, 19, and 22-23 and Examiner maintained the same combination of references from previous office action and remapped to point to the relevant portions of new limitations in the claims.  Accordingly, Applicant is advised to review updated mappings of claim limitations of relevant sections.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais et al., US 2007/0016553 Al, hereinafter Dumais in view of Zheng, US 2016/0283585 A1, hereinafter Zheng.

As per claim 1. (Currently Amended) A computer implemented method comprising: storing, by an online system, a plurality of objects, (Dumais discloses a method of processing data on multiple data types such as a user activity, attention, interest, location (i.e., “plurality of entity types”) wherein each data types are associated with columns (i.e., “a set of fields”) of the database to indicate the weighting or importance of a particular item identified in a row of the database.
 wherein an object has an entity type, wherein the structure of the object is determined by the entity type of the object, wherein an entity type is represented by a set of fields such that a first entity type has a first plurality of fields and a second entity type has a second plurality of fields, wherein a first field stores data of a first data type and a second field stores data of a second data type;
(Dumais [Abstract] “Various components and processes are provided to enable data processing on multiple data types where aspects of the history of user activity, attention, interest, location, or other interaction with data is determined and employed to enhance information storage and access”
Dumais [0039] The association can occur within the confines of a database for example such as tagging a column or columns of the database to indicate the weighting or importance of a particular item identified in a row of the database. Other type associations could include a metadata reference that is directly or indirectly assigned to one or more data items.)

(Dumais discloses a step for utilizing implicit data associate with a user collected from history or log of previous webpages) 
Receiving, from one or more client devices, information describing implicit user interactions performed with search results, wherein an implicit user interaction indicates a user interaction with a search result via a pointer device of the client device; 
(Dumais [0047] 4) From a history or log of previous web pages or local/remote data sites visited including a history of previous search queries at 540. [0048] 5) From profile of user interests at 550 which can be specified explicitly or implicitly derived via background monitoring. [0049] 6) From demographic information at 560 (e.g., location, gender, age, background, job category, and so forth).)

(Dumais discloses a method of determining scores based on usage activities (i.e., “aggregate number of implicit user interactions”) that can be associate with data items (a column in a database, i.e., “entity type”) and later be employed with data manipulation tool (i.e., “entity type returned as search results over a plurality of search queries”)) determining an entity type relevance score based on at least an aggregate number of implicit user interactions performed by users with entities of that entity type returned as search results over a plurality of search queries belonging to the cluster of search queries;
(Dumais [0008] As can be appreciated, scores or weights can be assigned over a broad range of file usage activities and for a plurality of differing activities ... The activity weights or patterns can then be associated with data items (e.g., tagged to a column in a database), subsection of items, or groups of items. The activity weight can then later be employed with a data manipulation tool such as a search utility).

(Dumais discloses) receiving, from a client device, a search query specifying a search criteria; identifying a cluster of search queries matching the search query; identifying a result set of the search query;  ranking the results of the result set based on factors comprising, 
(Dumais [abstract] Methods are described for using the manipulation tool to weight terms in an index, to compress indexes, to influence the rank of items returned in a search, to generate additional queries for data items either automatically or with user direction, or for improved presentation of data items.)

(Dumais discloses) for a particular result set of a particular entity type, the entity type relevance score of the particular entity type corresponding to the cluster of search queries matching the search query; selecting one or more results from the result set based on the ranking; and sending to the client device for display, at least one of the selected results.
(Dumais [0023] “various techniques can be employed to determine activities within the application. These can include monitoring how long a user dwells on a particular set or subset of data, what data has been modified or observed, how often and over what time span the data has been operated upon and so forth. A tag component 140 assigns weights or scores according to monitored data activities”)

(With respect to claim 1, Dumais does not explicitly discloses) for each of one or more clusters of search queries and for each of one or more entity types, 
However, Zheng disclosed that the generating relevance-based (i.e., “entity type”) text ranking to compare the feature(s) of each portion with feature(s) (i.e., “for each of one or more entity types”) of the entire content item to generate a score (i.e., “entity type relevance score of the particular entity type”) representing a relevance-based text ranking list of the portions, based on the scores of the portions.
    (Zheng [0032] A personalized snippet is generated based on the selected portions to take into account both the user's interest and relevance to the article.
Zheng [0047] The relevance-based text ranking unit 608 thus may compare the feature(s) of each portion with feature(s) of the entire content item to generate a score representing a descriptive power of the portion with respect to the content item. The relevance-based text ranking unit 608 may thus generate a relevance-based text ranking list of the portions, based on the scores of the portions)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Dumais into the combined system of Zheng for the advantageous purpose of employing relevance-based text ranking unit to compare each portion with feature(s)/entities and provide content-based analysis of query results to achieve enhanced user experiences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zheng into the system of Dumais because, they are analogous art as being directed to the same field of endeavor, the method of searching contents or a portion of content based on information gathered through semantics or implicit user behavior. (See Dumais par. [0041], [0057] and Zheng par. [0033], [0070])

Claims 2, 4, 7, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Hoagland et al., US 20140337436 A1, hereinafter Hoagland.

As per claim 2. (Currently amended) The method of claim 1, (Dumais does not explicitly discloses a method of measuring an aggregate amount of time spent on an object by a cursor of a client device within an area of the user interface) wherein the implicit user interaction for a search result is proportionate to an aggregate amount of time spent by a cursor of a client device within an area of a user interface displaying a component of an object.  
However Hoagland discloses a method of collecting implicit user data based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content: 
(Hoagland [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the system of Dumais and combined because, they are analogous art as being directed to the same field of endeavor, the method of analyzing implicit user data based on machine learning algorithm.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Siegelmann et al. US 2018/0059875 A1, hereinafter Siegelmann.

As per claim 3.  (Currently amended) The method of claim 1, wherein (Dumais does not explicitly discloses about identifying an implicit user interaction as a part of a number of times a cursor presented for more than a threshold amount of time within an area of the user interface displaying the portion of the document)
the implicit user interaction for a search result is based on a number of times a cursor was present for more than a threshold amount of time within an area of [[the]] a user interface displaying a component of an object
However, Siegelmann discloses a method of determining visual attention based on a cursor's position of a number of times attention input data is accepted within each frame, (e.g., “component of an object is based on a number of times a cursor was present”) i.e., the cursor is located within a frame (e.g., “an area of the user interface displaying the component of an object”) for a duration of time that meets the minimum time threshold (e.g., “for more than a threshold amount of time”): (Siegelmann [0067] FIG. 11 illustrates a screen display illustrating visual sensory cues or activation cues during execution of the frame application. According to FIG. 11, a cursor's position is used to determine a number of times attention input data is accepted within each frame, i.e., the cursor is located within a frame for a duration of time that meets the minimum time threshold. The cursor is positioned within a frame as directed by an input device controlled by a user. The neglected frames are determined real-time as discussed in FIG. 9. The attention input data is accepted within each frame provided the cursor remains within a frame to meet the minimum time threshold.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Siegelmann, into the system of Dumais and combined because, it would improve the system performance of analyzing implicit user behavior by identifying number of times that the user intentionally have visited the area of interest.

As per claim 4.  (Currently amended) The method of claim 1, wherein (Dumais does not explicitly discloses a method of analyzing implicit user interaction based on user input for zooming into the component of an object.)
the implicit user interaction comprises user input for zooming into a result set 
However, Hoagland discloses a method of collecting user interaction data based on a zooming in on a portion of a page: (Hoagland, par. [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the combined system of Dumais because, they are analogous art as being directed to the same field of endeavor, the method of analyzing implicit user data based on machine learning algorithm.

As per claim 5.  (Canceled)  

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumais in view of Zheng, further in view of Patel et al., US 2016/0110437 A1, hereinafter, Patel.

As per claim 6.  (Currently amended) The method of claim 1, wherein a result set represents an object comprising a plurality of components, the method further comprising: (Dumais discloses a method of monitoring user activities such as adding and removing text from the file on a frequent basis (i.e., “aggregate amount of implicit user interactions”) to add a score or weight)
determining implicit user interaction scores for a result based on an aggregate amount of implicit user interactions performed by users via client devices with an object represented by the result 
(Dumais [0007] For instance, if a user heavily interacts with a particular file by adding and removing text from the file on a frequent basis, a score or weight can be assigned to the file in metadata or other format to indicate such activity.)

(Dumais does not explicitly discloses a technique to assigning a unique identifier to the component of the object to access  the plurality of components)
 and determining identifiers for identifying each of the plurality of components of an object, the determining comprising, for the component of the object, assigning a unique identifier to the component of the object.  
However, Patel discloses a method of assigning identifiers on the knowledge pack (e.g., “the plurality of components of an object”) and knowledge unit (e.g., “the component of the object”) to identify and access the knowledge unit or knowledge pack: 
(Patel par. [0052] lines 1-14: “Each knowledge unit and knowledge pack can be assigned an identifier that is used to identify and access the knowledge unit or knowledge pack. In some embodiments, to reduce memory usage, instead of storing the actual content of each knowledge unit in knowledge bank 340, the knowledge unit identifier referencing the knowledge unit and the location of the content source of the content associated with the knowledge unit can be stored. In this manner, when a knowledge unit is accessed, the content associated with the knowledge unit can be retrieved from the corresponding content source. For a knowledge pack, an knowledge pack identifier referencing the knowledge pack, and the identifiers and locations of the knowledge units and/or knowledge packs that make up the knowledge pack can be stored.”)

Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Patel, a method of assigning an identifier on knowledge unit to improve user experience on accessing a particular portion of contents without requiring to search through entire contents of document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Patel into the combined system of Dumais, they are analogous art as being directed to the same field of endeavor, the method of content management and knowledge base system.

As per claim 7.  (Previously presented) The method of claim 1, further comprising: (Dumais does not explicitly discloses a method of selecting one or more components of the object based on occurrences of search keywords and associating the implicit user interaction score of each of the one or more components of the object.)
selecting one or more components of the object for presentation based on a weighted aggregate combination of factors comprising: occurrences of search keywords in the one or more components of the object, and the implicit user interaction score of each of the one or more components of the object.  
However, Hoagland teaches a method of searching for a relevant feed item by analyzing frequency or occurrence of keywords appears in the user-submitted (e.g., “occurrences of search keywords in the one or more components of the object”) information updates and/or user interaction data based on implicit user activity (e.g., “the implicit user interaction”), such as performing a mouse-over of a given location, a duration of time the user views a designated area of content. Furthermore, a feed item may have a relevancy score (e.g., “score of each of the one or more portions of the document”), which can be ranked: 
(Hoagland [0167] “In some implementations, a user may associate a topic with an information update or other social network data, including information updates submitted by the user and/or other users. In some implementations, the topic management engine 714 may automatically associate one or more topics with user-submitted information updates, e.g., by frequency or occurrence of keywords, phrases, symbols, etc. within a message, post, conversation thread, or other information update”, [0191] “The interaction data can be based on explicit user activity, such as clicking on a link. However, interaction data may also be based on implicit user activity, such as performing a mouse-over of a given location, a duration of time the user views a designated area of content, a viewing of comments on a message, a selection of text or an image, a copying of text in a feed, an expansion of long messages, or a zooming in on a portion of a page. In some implementations, the interaction data can be collected using a client software or a browser plug-in.”, [0050] “Relevancy parameters can be applied to a feed item to determine a relevancy score, depending on which ones and how many parameters are satisfied. For instance, some parameters can be weighted or otherwise designated as being more important than other parameters. When scores are generated for any number feed items, the scores can be ranked and/or compared with a threshold value.”)

Thus, one of ordinary skill in the art would have motivated to combine Hoagland’s method of analyzing frequency or occurrence of keywords from a document or feed to locate the most relevant contents for user, in addition to the aid of implicit user activities that helps machine learning algorithm to further improve the search of information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hoagland into the combined system of Dumais because, it enhance user experience on search of information.

As per claims 8-14. (Canceled) 
 
As per claim 15. (Currently amended) A non-transitory computer-readable storage medium storing computer program instructions executable by a processor to cause the processor to perform operations comprising: storing, wherein an entity type is represented by a set of fields such that a first entity type has a first plurality of fields and a second entity type has a second plurality of fields, wherein a first field stores data of a first data type and a second field stores data of a second data type; receiving, search results with a search result via a pointer device of the client device; for each of one or more clusters of search queries and for each of one or more entity types, determining an entity type relevance score based on at least an aggregate number of implicit user interactions performed by users with entities of that entity type returned as search results over a plurality of search queries belonging to the cluster of search queries; search queries matching the search query ranking the results of the result set based on factors comprising, for a particular result set of a particular entity type, the entity type relevance score of the particular entity type corresponding to the cluster of search queries matching the search query; selecting one or more results the ranking at least one of the selected results  

Claims 15 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 16. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the implicit user interaction for a search result 

Claims 16 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 17.  (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the implicit user interaction for a search result a user interface displaying [[the]] a component of the object.  

Claims 17 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 18. (Canceled)  

As per claim 19. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein a result set represents an object comprising a plurality of components, wherein the stored computer program instructions further cause the processor to perform operations comprising: determining implicit user interaction scores for a result based on an aggregate amount of implicit user interactions performed by users via client devices with an object represented by the result; and determining identifiers for identifying each of the plurality of components of each object of the plurality of objects, the determining comprising, for each of a plurality of components of the object, assigning a unique identifier to the component of the object. 
 
Claims 19 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 20. (Previously presented) The non-transitory computer-readable storage medium of claim 15, wherein the stored computer program instructions further cause the processor to perform operations comprising: selecting one or more components of the objects for presentation based on a weighted aggregate combination of factors comprising: occurrences of search keywords in the one or more components of the object, and the implicit user interaction score of each of the one or more components of the object.

Claims 20 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 21. (Previously presented) The method of claim 1, further comprising: (Dumais does not explicitly discloses a method of weighting features of objects of the result set.) 
identifying a cluster of search requests matching the query based on features of the query; determining a first entity type related to the cluster of search requests; and weighting features of objects of the result set of the first entity type higher than features of objects of the result set of the second entity type.  
However, Zheng discloses a method of parsing article and generating ranking (e.g., “first entity type higher than features of objects of the result set of the second entity type”) based on one or more features of the article to the relevance-based text.
(Zheng [0045] The content retriever 604 may send the article to the content parsing unit 606 for parsing the article, send the one or more features of the article to the relevance-based text ranking unit 608 for generating a relevance-based text ranking list, and send the one or more features of the article to the user interest-based text ranking unit 610 for generating a user interest-based text ranking list.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited teachings of Zheng because the method of generating scores and prioritizing the search results enhances user experience when reviewing the search results with respect to the subject matter.

As per claim 22. (Currently Amended) The method of claim 1, wherein the online system is a multitenant system, the method further comprising: determining a first tenant related to the client device; and weighting objects in the result set based on a first set of feature weights for the first tenant, wherein the first set of feature weights differs from a second set of feature weights for a second tenant. 

Claims 22 is analogous to claim 21 and is rejected under the same rationale as indicated above.

As per claim 23, (Currently Amended) A computer system comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to cause the processor to perform operations comprising: storing, , wherein an entity type is represented by a set of fields such that a first entity type has a first plurality of fields and a second entity type has a second plurality of fields, wherein a first field stores data of a first data type and a second field stores data of a second data type; receiving, search results with a search result via a pointer device of the client device; for each of one or more clusters of search queries and for each of one or more entity types, determining an entity type relevance score based on at least an aggregate number of implicit user interactions performed by users with entities of that entity type returned as search results over a plurality of search queries belonging to the cluster of search queries; search queries matching the search query ranking the results of the result set based on factors comprising, for a particular result set of a particular entity type, the entity type relevance score of the particular entity type corresponding to the cluster of search queries matching the search query; selecting one or more results at least one of the selected results a 

Claims 23 is analogous to claim 1 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

DOCUMENT-BASED REQUIREMENT IDENTIFICATION AND EXTRACTION (US 2017/0132203 Kim et al.) – Discloses a system and method of identifying document-based requirement and extraction includes parsing a set of documents and identifying relationships among parsed components of the documents and applying the parsed components and identified relationships to a meta-model that defines requirements.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154       

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154